1. It is error, though the bill be taken or confessed, to decree against an administrator de botiis non, that he shah pay a legacy, without requiring1 ¡he legatee to give bond and security for refunding bis “due proportion of any debts, or demands, wire!', may after-wards appea. against the e¡. tato of the ¡.estator, and tic costs attending the svnovery 1 hereof” (C/' See Hero. Code, 1st Vol. ch. 93, sect. 51, p. 166; Clay v. Williams, 2 Jltunf. 129; and Stovaffs Executor v, Woodson and ■wife, Ibid p. 303.Upon an appeal to this court, (the cause having been argued by Call lor the appellee, and no counsel appearing for the appellant,) the decree was reversed, on the ground that the legatee should have been directed to give bond and security to refund, proportionally, in case debts should arise to charge the estate.